DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
	Claims 1, 4, 5, 8, and 9 have been amended and claim 2 was previously cancelled.
	Claims 1 and 3-12 remain pending.


Claim Objections

2.	Applicant’s amendments to claims 1 and 8 in response to the previously raised claim objection have been considered and obviate previous objection, as such the objection is hereby withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.	Applicant’s remarks to claims 1, 8 and 9 in response to the rejection of claims 1 and 3-12 under 35 USC 112(a) have been considered and obviate previous objection. Specifically, the claims were rejected because it was submitted that the specification lacked support for a data file including “an encoding quality indicator value” that indicates an encoding quality, as recited in claims 1, 8 and 9. Applicant cited paragraph [0085] as support. This cited paragraph expressly discloses a new metric of ‘intended subjective (encoding) quality’, called “q_r”, introduced to the MPD file as shown in the table immediately below paragraph [0085]. It is therefore interpreted that the claimed encoding quality indicator value, or encoding quality ranking metric, that indicates a subjective encoding quality and is included in the data file corresponds to the “q_r” attribute described in the specification. As such, the rejection is hereby withdrawn.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Similarly as discussed above with regards to the previously raised rejection of claims 1 and 3-12 under 35 USC 112(a), Applicant’s remarks regarding the previously raised rejection of claims 1 and 3-12 under 35 U.S.C. 112(b) obviate the previous rejection, however claims 1, 3-7 and 9-12 remain rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

4.	Claim 1 recites that a data file includes “an encoding quality indicator value” that indicates a subjective encoding quality, and subsequently recites limitations of, “a highest encoding quality ranking metric” and that “the encoding quality ranking metric” provides an ordering of the available versions in increasing encoding quality. It is unclear whether the amended “encoding quality ranking metric” is intended to refer to the “encoding quality indicator value” previously disclosed in the claim. Further, it is unclear whether the increasing encoding quality, recited in the last limitation of the claim, is intended to refer to a subjective encoding quality, as amended previously in the claim.

	For purposes of examination, these recitations are interpreted as any value included in a data file and used to identify a quality metrics of available representations.
	Claims 3-7 and 10-12 are rejected in view of their respective dependencies from claims 1 and 9.


Comments Regarding Examination
5.	Claim 1 has been amended to recite, “a subjective encoding quality”. Although, on its own, the term “subjective” could be considered a relative term which would render the claim indefinite, however it is noted that in a video streaming environment, subjective quality is a known term understood to refer to video quality as experienced, or perceived, by humans. It is therefore interpreted as such in the present application.


Response to Arguments
6.	Applicant’s arguments regarding the combination of Minder, Mehrotra and Mabey not disclosing or suggesting the features of the amended limitation in independent 
	In response, it is submitted that the switching point information in Minder corresponds to an encoding quality ranking metric, as it is a metric/attribute that directly correlates with the perceived encoding quality of a particular version/representation. However, as acknowledged in the interview held on 11/16/2020, Minder is silent regarding using such a quality metric to order/rank the available versions, as described by the present application. In order to cure this deficiency, it is the newly applied Einarsson reference which is relied upon for teaching this feature. Einarsson expressly teaches using quality criteria for prioritization ordering of available representations provided to a client in a manifest file. 
	The rejection is therefore maintained.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Minder (US 2013/0091297) in view of Mehrotra (US 2009/0282162) and in further view of Einarsson et al. (US 9,185,153).

Regarding claim 1, Minder teaches a media distribution system comprising: 
client device circuitry (client device 40 of FIG. 1) and server device circuitry (server device 60 of FIG. 1) connected by a data link (network 74 of FIG. 1), the server device circuitry being configured to

provide a data file to the client device circuitry defining available versions of the segments of the media presentation, for each of the available versions the data file including a respective data rate (Manifest file 66 may contain descriptions of different alternative representations 68 (e.g., video services with different qualities) and the description may include, e.g., codec information, a profile value, a level value, a bit rate, and other descriptive characteristics of 
the client device circuitry being configured to select, with respect to a segment of the media presentation, a representation identifier of a version having a data rate which does not exceed a data capacity of the data link and which has a highest encoding quality ranking metric in order to receive a corresponding one of the separate files (a client device may determine an amount of bandwidth that is currently available and 
wherein the client device circuitry includes data buffer circuitry configured to buffer media data received via the data link (Traditional video streaming techniques may require a client to buffer received video data prior to displaying the video data, [0045]), and the client device circuitry is further configured to select a version of the segments of the media presentation based on occupancy of the data buffer circuitry (the client device may dynamically determine when to switch from the representation having the shorter buffering duration to the representation having the longer buffering duration based on the state of the buffer, [0049]); and
the encoding quality ranking metric provides encoding quality (a representation 68 having relatively frequent switch points (albeit relatively lower quality), [0058]; a 
However, although Minder teaches intra-coded key frames, Minder does not explicitly disclose that each segment is encoded without inter-picture encoding dependency with an adjacent segment or the at least two versions being stored in separate files.
	Mehrotra teaches each segment of a media presentation being independently encoded, without inter-picture encoding dependency with an adjacent segment (Each streaming segment is self-contained, meaning a client can start playback at the beginning of a streaming segment without reference to prior (or subsequent) streaming segments, [0019]), as at least two versions at different respective data rates, the at least two versions being stored in separate files (a separate physical file is used to store each set of streaming segments of a file segment for a specific bitrate, [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize self-contained segments and a separate file to store each set of streaming segments for a specific bitrate in the system/method of Minder as suggested by Mehrotra as an alternative storing organization for media segments providing increased flexibility for switching between representations. One would be motivated to combine these teachings in order for segments of each particular bitrate to be stored, managed and accessed more independently.
However, although Minder teaches a relationship between encoding and data rate is not monotonic (when selecting a representation 68 with less frequent switch points, the chosen representation may be at a lower bit rate and the same or better 
Einarsson teaches 2Application No. 14/203,712Reply to Office Action of September 11, 2020respective versions are encoded according to a group of two or more media encoders, each media encoder using a different encoding algorithm (the high bitrate video is MPEG-2 coded and low bitrate video is H.264 coded, column 4 lines 1-3); and 
an encoding quality ranking metric provides an ordering of available versions in increasing quality (An ordering is a list of server recommendations where the top representation on the list is considered the best choice. The priority of representation goes down sequentially as indicated by the list, column 4 lines 18-21; The priority indication can be a simple list indicated a preferred order of selecting representations within or between groups. Preferably, the indication about prioritization is provided to a client in a manifest file or similar, column 4 lines 37-40; This ensures optimal playback quality of the media session, column 2 lines 61-64), wherein a relationship between encoding quality and data rate among the available versions is not monotonic based on the different encoding algorithms (when bandwidth allows, one tends to choose the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prioritize representations listed for client in the system/method of Minder-Mehrotra as suggested by Einarsson in order to provide optimal choices of the available representations to enable efficient representation switching by the client during a media streaming session. One would be motivated to combine these teachings to simplify the switching process by ordering the available representations so that the best option is clear to the client.

Regarding claim 5, Minder teaches the system according to claim 1, wherein, for two versions of a similar encoding quality, the data file defines that one of the two versions which 3Application No. 14/203,712Reply to Office Action of September 11, 2020has a lower data rate as having a higher encoding quality ranking metric than the other of the two versions (when selecting a representation 68 with less frequent switch points, the chosen representation may be at a lower bit rate and the same or better quality, thus reducing the amount of data needed to play back and maintain high quality play back. The chosen representation may also be at equal or higher bit rate with even better quality, thus providing an even higher quality playback experience, [0091]).  

Regarding claim 6, Minder teaches the system according to claim 1, wherein the data file is a media presentation description file in an XML format (Encapsulation unit 30 may format the MPD according to extensible markup language (XML), [0068]).

Regarding claim 7, Minder teaches the system according to claim 1, wherein the server device circuitry is configured to supply a corresponding one of the separate files to the client device circuitry prior to the client device circuitry streaming the media presentation (Upon receiving the request, server device 60 may provide the selected, first representation (350). Client device 40 may then begin buffering, decoding, and/or displaying the received data (352), [0162]).

Regarding claim 8, Minder teaches a media distribution server device, comprising: 
circuitry connectable by a data link (network 74 of FIG. 1) to client device circuitry (client device 40 of FIG. 1), the circuitry including a processor and a memory to store computer readable instructions to cause the processor to be configured to 
provide respective versions of successive contiguous segments of a media presentation (For example, there may be representations at 300 Kbps, 500 Kbps, 800 Kbps, 1300 Kbps, 100 Kbps, and 3400 Kbps with respective switch point frequencies of 1 second, 3 seconds, 1 second, 3 seconds, 1 second, and 3 seconds, [0093]), each segment of the media presentation being independently encoded as at least two versions at different respective data rates (Each period may contain one or more representations for the same media content. A representation may be one of a number of alternative encoded versions of audio or video data, [0040]; Representations of an adaptive set may be considered mutually exclusive, in that they may represent the same content (same video, same language audio, etc.) with different encoding or other parameters, [0132]), and a data file to the client device circuitry defining available 
wherein the encoding quality ranking metric provides encoding quality (a representation 68 having relatively frequent switch points (albeit relatively lower quality), [0058]; a different representation 68 having less frequent switch points, but relatively higher quality, [0086])
However, although Minder teaches intra-coded key frames, Minder does not explicitly disclose that each segment is encoded without inter-picture encoding dependency with an adjacent segment or the at least two versions being stored in separate files.
Mehrotra teaches each segment of a media presentation being independently encoded, without inter-picture encoding dependency with an adjacent segment (Each streaming segment is self-contained, meaning a client can start playback at the beginning of a streaming segment without reference to prior (or subsequent) streaming segments), as at least two versions at different respective data rates, the at least two versions being stored in separate files (a separate physical file is used to store each set of streaming segments of a file segment for a specific bitrate, [0046]).

However, although Minder teaches a relationship between encoding and data rate is not monotonic (when selecting a representation 68 with less frequent switch points, the chosen representation may be at a lower bit rate and the same or better quality, thus reducing the amount of data needed to play back and maintain high quality play back. The chosen representation may also be at equal or higher bit rate with even better quality, thus providing an even higher quality playback experience, [0091]), Minder-Mehrotra do not explicitly disclose the respective versions being encoded according to a group of two or more media encoders, each media encoder using a different encoding algorithm, wherein the encoding quality ranking metric provides an ordering of the available versions in increasing quality, wherein a relationship between encoding quality and data rate among the available versions is not monotonic based on the different encoding algorithms.
Einarsson teaches respective versions being encoded according to a group of two or more media encoders, each media encoder using a different encoding algorithm (the high bitrate video is MPEG-2 coded and low bitrate video is H.264 coded, column 4 lines 1-3),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prioritize representations listed for client in the system/method of Minder-Mehrotra as suggested by Einarsson in order to provide optimal choices of the available representations to enable efficient representation switching by the client during a media streaming session. One would be motivated to combine these teachings to simplify the switching process by ordering the available representations so that the best option is clear to the client.


providing, by circuitry of the server device, respective versions of successive contiguous segments of a media presentation (For example, there may be representations at 300 Kbps, 500 Kbps, 800 Kbps, 1300 Kbps, 2100 Kbps, and 3400 Kbps with respective switch point frequencies of 1 second, 3 seconds, 1 second, 3 seconds, 1 second, and 3 seconds, [0093]), each segment of the media presentation being independently encoded as at least two versions at different respective data rates (Each period may contain one or more representations for the same media content. A representation may be one of a number of alternative encoded versions of audio or video data, [0040]; Representations of an adaptive set may be considered mutually exclusive, in that they may represent the same content (same video, same language audio, etc.) with different encoding or other parameters, [0132]); 
providing, by the circuitry of the server device, a data file to the client device defining available versions of the segments of the media presentation, for each of the available versions the data file including a respective data rate (Manifest file 66 may contain descriptions of different alternative representations 68 (e.g., video services with different qualities) and the description may include, e.g., codec information, a profile value, a level value, a bit rate, and other descriptive characteristics of representations 68. Client device 40 may retrieve the MPD of a media presentation to determine how to access segments of representations 68, [0074]), an encoding quality ranking metric that indicates an encoding quality (server device 60 may provide information to the client 
requesting, by circuitry of the client device and from the server device, a version of each successive segment of the media presentation to stream the media presentation from the server device to the client device (the client device may adaptively switch between representations in the selected adaptation set based on bandwidth availability, [0028]); and 
selecting, by the circuitry of the client device and with respect to a segment of the media presentation, a representation identifier of a version having a data rate which does not exceed a data capacity of the data link and which has a highest encoding quality indicator value in order to receive a corresponding one of the separate files (a client device may determine an amount of bandwidth that is currently available and select a representation based on the amount of available bandwidth and a bit rate of the 
wherein the circuitry of the client device includes data buffer circuitry configured to buffer media data received via the data link (Traditional video streaming techniques may require a client to buffer received video data prior to displaying the video data, [0045]), and a version of the segments of the media presentation is selected based on occupancy of the data buffer circuitry (the client device may dynamically determine when to switch from the representation having the shorter buffering duration to the representation having the longer buffering duration based on the state of the buffer, [0049]), 
the encoding quality ranking metric provides encoding quality (a representation 68 having relatively frequent switch points (albeit relatively lower quality), [0058]; a 
However, although Minder teaches intra-coded key frames, Minder does not explicitly disclose that each segment is encoded without inter-picture encoding dependency with an adjacent segment or the at least two versions being stored in separate files.
	Mehrotra teaches each segment of a media presentation being independently encoded, without inter-picture encoding dependency with an adjacent segment (Each streaming segment is self-contained, meaning a client can start playback at the beginning of a streaming segment without reference to prior (or subsequent) streaming segments, [0019]), as at least two versions at different respective data rates, the at least two versions being stored in separate files (a separate physical file is used to store each set of streaming segments of a file segment for a specific bitrate, [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize self-contained segments and a separate file to store each set of streaming segments for a specific bitrate in the system/method of Minder as suggested by Mehrotra as an alternative storing organization for media segments providing increased flexibility for switching between representations. One would be motivated to combine these teachings in order for segments of each particular bitrate to be stored, managed and accessed more independently.
However, although Minder teaches a relationship between encoding and data rate is not monotonic (when selecting a representation 68 with less frequent switch points, the chosen representation may be at a lower bit rate and the same or better 
Einarsson teaches respective versions are encoded according to a group of two or more media encoders, each media encoder using a different encoding algorithm (the high bitrate video is MPEG-2 coded and low bitrate video is H.264 coded, column 4 lines 1-3); and 
an encoding quality ranking metric provides an ordering of available versions in increasing quality (An ordering is a list of server recommendations where the top representation on the list is considered the best choice. The priority of representation goes down sequentially as indicated by the list, column 4 lines 18-21; The priority indication can be a simple list indicated a preferred order of selecting representations within or between groups. Preferably, the indication about prioritization is provided to a client in a manifest file or similar, column 4 lines 37-40; This ensures optimal playback quality of the media session, column 2 lines 61-64), wherein a relationship between encoding quality and data rate among the available versions is not monotonic based on the different encoding algorithms (when bandwidth allows, one tends to choose the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prioritize representations listed for client in the system/method of Minder-Mehrotra as suggested by Einarsson in order to provide optimal choices of the available representations to enable efficient representation switching by the client during a media streaming session. One would be motivated to combine these teachings to simplify the switching process by ordering the available representations so that the best option is clear to the client.

Regarding claim 10, Minder-Mehrotra-Mabey teach a non-transitory machine-readable storage medium on which is stored computer software which, when executed by a computer, causes the computer to perform the method of claim 9 (see rejection of claim 9).

Regarding claim 11, Minder teaches the system according to claim 1, wherein at least one segment includes two versions (For example, there may be representations at 300 Kbps, 500 Kbps, 800 Kbps, 1300 Kbps, 2100 Kbps, and 3400 Kbps with respective switch point frequencies of 1 second, 3 seconds, 1 second, 3 seconds, 1 second, and 3 seconds, [0093]), a first of the two versions being encoded with a first encoding quality (1 seconds, [0093]) at a first data rate (800 Kbps, [0093]), a second of the two versions being encoded with a second encoding quality (3 second, [0093]) at a second data rate .


8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minder-Mehrotra-Einarsson in view of Ma (US 2012/0005365).

Regarding claim 3, Minder teaches the system according to claim 1, wherein
the client device circuitry comprises: 
buffer occupancy detector circuitry configured to detect the occupancy of the data buffer circuitry (when a buffer of client device 40 is nearly empty, [0089]); and 
the client device circuitry is configured to select a lower data rate version of the segments if the occupancy of the data buffer circuitry is detected by the buffer occupancy detector circuitry to be low (client device 40 may switch to a representation 68 having relatively frequent switch points, [0089]; A client device 40 may select a representation 68 having a bit rate that is substantially below an available download rate when the buffer of the client device 40 is not as full, [0096]).

	Ma teaches selecting a lower data rate version of segments if an occupancy of data buffer circuitry is detected by a buffer occupancy detector circuitry to fall below a lower occupancy limit (if the available bandwidth is less than the encoded bit rate and the media buffer 106 contains less than the initial buffer requirement amount a change in encoding to one of lower bit rate is desired, [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a buffer requirement amount to determine a desirable bit rate in the system/method of Minder-Mehrotra-Einarsson as suggested by Ma in order to determine a particular trigger when received data should be adjusted because of a buffer condition. One would be motivated to combine these teachings because it would more efficiently provide a desirable presentation of a media stream to a client device.


9.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Minder-Mehrotra-Einarsson in view of Mabey (US 2009/0290645).

Regarding claim 4, Minder-Mehrotra-Einarsson do not explicitly disclose the system according to claim 1, wherein the highest encoding quality ranking metric comprises an 
	Mabey teaches a highest encoding quality ranking metric comprises an indication of an equivalent data rate of a version if that version were encoded using a different media encoder of the group (selects the codec 210 producing the highest compression quality (i.e., how similar the compressed media signal 310 is to the original signal 208 after decompression) for a particular target data rate, [0034]; “optimal” means producing the highest compression quality for the compressed media signal 310 at a particular target data rate, [0087]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare multiple codecs and formats in the system/method of Minder-Mehrotra-Einarsson as suggested by Mabey in order to adaptively optimize the quality of delivered media at a particular target data rate. One would be motivated to combine these teachings because one would recognize it would be advantageous to enable switching between codec formats during the delivery of the media to improve the efficiently of providing high quality media at the particular target data rate.

Regarding claim 12, although Minder and Einarsson teach an advanced video coding (AVC) media encoder (H.264/AVC does not specify the encoder, but the encoder is tasked with guaranteeing that the generated bitstreams are standard-compliant, [0059] of Minder; low bitrate video is H.264 coded, column 4 lines 2-3 of Einarsson), Minder-Mehrotra-Einarsson do not explicitly disclose the system according to claim 1, wherein a 
Mabey teaches wherein the group of two or more media encoders include at least an advanced video coding (AVC) media encoder and a high efficiency video coding (HEVC) media encoder (The selection of a particular codec 422 and/or codec settings provides more efficient use of compression/decompression algorithms, both lossless and lossy, at a higher quality and with reduced bit rate to deliver video and audio streams in a variety of different accepted formats, such as H.265, HVC, H.264, JPEG300, MPEG4, AC3, and AAC, [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize H.265 and H.264 encoding formats in the system/method of Minder-Mehrotra-Einarsson as suggested by Mabey in order to adaptively utilize the most efficient compression algorithm for media delivery. One would be motived to combine these teachings in order to take into account the limitations and characteristic of these commonly used encoding formats to select an appropriate codec to provide the highest quality media at a particular bit rate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hurst et al.			US 8,880,721

Braskich et al.		US 9,769,281
Ilan				US 2006/0245357
Raveendran et al.		US 2007/0274340
Shumate			US 2010/0118697
Slaney et al.			US 2010/0121844
Hannuksela			US 2012/0233345
Smith et al.			US 2013/0111058
Thang et al.			US 2013/0124749
Oyman et al.			US 2013/0290493
Thang et al.			US 2014/0006564
Oyman et al.			US 2014/0040498
MacInnis et al.		US 2014/0139733
Gondi et al.			US 2014/0269401.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451